DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6-8, 11, 13, 15, 17, 19-21, 23-29, and 31-40 are pending in the application. Amended claims 1, 4, 7, 13, 15, 20, and 23, cancelled claims 2, 3, 5, 9, 10, 12, 14, 16, 18, 22, and 30, and new claims 37-40 have been noted. The amendment filed 10/11/21 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7, 11, 13, 15, 17, 19-21, 23-27, 29, and 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2008/0020593) in view of Tois et al (US 2003/0188682) and further in view of Gordon et al (US 2009/0291208).
Wang discloses a method of forming a film [0010] comprising: providing a substrate in a reaction chamber [0065], performing a silicon precursor deposition on the substrate [0069] wherein the silicon precursor may be a chlorinated silane, SixWyHz, wherein W may be Cl, x and y are greater than zero, and z is greater than or equal to zero [0033], and performing a metal precursor deposition on the substrate [0065], wherein the silicon precursor step is performed X times and the metal precursor step is performed Y times [0073], wherein a metal silicate film is formed [0029], and wherein a metal precursor comprises an alkyl amide of Hf or Zr (i.e. TEMAH or TEMAZ) [0029]; [0030]; [0065]. The metal silicate formed contains carbon impurities of less than 1% [0091]. Wang discloses the silicon precursor step includes pulsing a silicon precursor [0069]; purging with a purge gas [0070]; pulsing an oxidizing precursor [0071]; and purging with a purge gas [0072]. The metal precursor step includes pulsing a metal precursor [0065]; purging with a purge gas [0066]; pulsing an oxidizing precursor [0067]; and purging with a purge gas [0068]. The ratio of X:Y may be 8:1 [0046].
Wang does not disclose forming a lanthanum silicate film using the claimed lanthanum precursor or the claimed nitrogen impurities.
Tois discloses an ALD method [0024] of forming multicomponent oxides, such as MSiOx, wherein a metal precursor is alternately pulsed with an oxidizing precursor and then a silicon precursor is alternately pulsed with an oxidizing precursor [0034]. The silicon precursor may be a silicon halide, such as s chlorinated silane [0027]-[0028] and 
Gordon discloses depositing lanthanum oxide by ALD wherein the lanthanum precursor may be La(iPrAMD)3 and oxidizing precursor may be water [0109]. The films have uniform, conformal thicknesses and smooth surfaces [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the silicon precursors of Tois in the metal silicate process of Wang since these were suitable precursors to form metal silicates and to substitute the metal precursor of Wang with the lanthanum precursor of Gordon since it was known to use lanthanum precursors as alternatives to hafnium and zirconium precursors for metal silicates as taught by Tois and the lanthanum precursors of Gordon provide uniform, smooth lanthanum oxide films.
Regarding Claims 1, 13, 15, 20, 39, and 40, Wang discloses low carbon and halide impurities [0077]; [0091], but does not explicitly disclose the amount of hydrogen or nitrogen impurities. However, the present invention discloses that the amount of hydrogen or nitrogen impurities is a result of the precursors used and the X:Y ratio (see instant specification [0033]-[0034]; Fig. 6). Gordon discloses the same lanthanum precursor [0109] as the present invention which may be a suitable alternative to the Hf or Zr precursors of Wang to form a lanthanum silicate film as evidenced by Tois. Further Wang [0046]; [0062] and Tois [0038]-[0039] disclose controlling the X:Y ratio to values within the claimed ranges in order to control the silicon content in the metal silicate film. The combination of Wang, Tois, and Gordon reasonably suggests the use of the same precursors and same X:Y ratio to form a lanthanum silicate film and thus the film would 
Regarding Claims 1, 20, 31, 32, and 35, Wang discloses that the silicon precursor may be a chlorinated silane, SixWyHz, wherein W may be Cl, x and y are greater than zero, and z is greater than or equal to zero [0033]. Thus, it would have been obvious to use the claimed silicon halide precursors in the process of Wang since they fall within the formula of Wang. 
Regarding Claims 4, 7, 23, 37, and 38, Wang discloses that the oxidizing precursor may be water, ozone, or oxygen plasma [0031] and may be different for the silicon precursor and metal precursor [0034]. Tois discloses that the oxygen precursor may be hydrogen peroxide or methyl alcohol [0043] as alternatives to water, oxygen, or ozone [0041].
Regarding Claims 11, 17, 19, 21, 24-27, and 29, Wang discloses that the performance order comprises a sandwich order, such as alternating layers [0025] and the ALD sequence may start with the silicon precursor step [0074]. The purge gas may be nitrogen or argon [0037]. The steps are repeated for desired thickness [0073] and ALD is performed [0074]. The temperature may be 300°C [0090]. The extent of silicon integration is dependent on a ratio of X to Y, wherein the ratio may be 8:1 [0046]; [0090]-[0091]. The substrate is silicon [0090]. 
Regarding Claims 6, 20, and 36, Wang discloses that a silicon-rich metal silicate film may be formed by repeating the silicon oxide phase several times prior to the metal oxide phase [0046], such as 10:1 [0062]. Tois similarly discloses that the ratio of metal oxide cycles (1-50 times) and silicon oxide cycles (1-50 times) can vary to control the 
Thus, claims 1, 4, 6-7, 11, 13, 15, 17, 19-21, 23-27, 29, and 31-40 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wang, Tois, and Gordon.
Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2008/0020593) in view of Tois et al (US 2003/0188682) and Gordon et al (US 2009/0291208) as applied above and further in view of Wang et al (US 2008/0085610, referred to as Wang (2)).
Wang and Gordon do not disclose that a lanthanum hydroxide film is also formed.
Wang (2) discloses ALD of metal silicate films (Abstract) wherein the oxidizing precursor, such as water, reacts with the metal to form a metal hydroxide [0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the combination of Wang, Tois, and Gordon would also result in a lanthanum hydroxide film because the oxidizing precursor may react with the metal to form a metal hydroxide as suggested by Wang (2).
Thus, claims 8 and 28 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wang, Tois, Gordon, and Wang (2).
Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. Applicant argues that the cited references do not disclose Applicant’s claimed nitrogen and hydrogen impurity levels and since there is no disclosure of these levels, they cannot be predictable results. This is not found persuasive because Wang discloses every limitation of claims 1 and 20 with the exception of the specific lanthanum precursor and forms metal silicate films having low carbon and halogen impurities [0077]; [0091], but does not explicitly disclose the amount of hydrogen or nitrogen impurities. To determine if the claimed hydrogen or nitrogen impurity levels would inherently be present in the metal silicate films of Wang, a comparison was made to the process steps of the present invention. The present invention discloses that the amount of hydrogen or nitrogen impurities is a result of the selected metal precursors used and the X:Y ratio (see instant specification [0033]-[0034]; Fig. 6 for sufficient comparison). Gordon discloses the same lanthanum precursor [0109] as the present invention which may be a suitable alternative to the Hf or Zr precursors of Wang to form a lanthanum silicate film as evidenced by Tois. Further Wang [0046]; [0062] and Tois [0038]-[0039] disclose controlling the X:Y ratio to values within the claimed range (specifically 8:1 in Wang [0046]) in order to control the silicon content in the metal silicate film. The combination of Wang, Tois, and Gordon reasonably suggests the use of the same precursors and same X:Y ratio to form a lanthanum silicate film and thus the same properties would necessarily result, such as the level of impurities. 
Applicant argues that the Examiner improperly relies on Applicant’s own specification to support the obviousness rejection related to the type of precursor and explicitly discloses every limitation of claims 1 and 20 with the exception of the specific lanthanum precursor and the nitrogen impurity level. Gordon and Tois as discussed in the rejections above reasonably suggest use of the specific lanthanum precursor as an alternative to the metal precursors of Wang to form a lanthanum silicate film. The claimed nitrogen (and hydrogen for claim 13) impurity level would be an inherent property of the resultant lanthanum silicate film and necessarily flows from the teachings of the applied prior art (i.e. the combination of Wang, Gordon, and Tois). In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent property necessarily flows from the teachings of the applied prior art (see MPEP 2112, IV). Since the present invention appears to disclose that the amount of hydrogen or nitrogen impurities is a result of the selected lanthanum precursor and the selected X:Y ratio (see instant specification [0033]-[0034]; Fig. 6 for sufficient comparison) and Wang discloses the same process steps including an X:Y ratio of 8:1 [0046] while Gordon/Tois reasonably suggest using the claimed lanthanum precursor as a suitable alternative for forming lanthanum silicate films, a lanthanum silicate film having the claimed nitrogen and hydrogen impurity levels would necessarily flow from the teachings of Wang, Gordon, and Tois because the process steps are identical to the process steps described in Applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715